Citation Nr: 0405264	
Decision Date: 02/25/04    Archive Date: 02/27/04

DOCKET NO.  95-33 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri

THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for post-traumatic encephalopathy with secondary motor 
seizures.

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran served on active duty for training from May to 
August 1976 and on active duty from April 1978 to December 
1981.  Additional periods of active duty for training in June 
and August 1977 are also reported.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 1994 RO rating decision, and was 
remanded by the Board in July 1999, November 2000, and June 
2003.  


FINDINGS OF FACT

1.  Since the initial grant of service connection, the 
veteran's service-connected post-traumatic encephalopathy 
with secondary motor seizures has been manifested by 
subjective complaints of episodes involving staring episodes 
and "blanking out" multiple times every week and other 
episodes (reportedly involving complete loss of consciousness 
and bladder/bowel control) at least several times a year; the 
clinical evidence of record (including multiple 
hospitalization reports) fails to confirm that the veteran 
has experienced at least 1 major seizure in a six month 
period, 2 major seizures in a one year period, or an average 
of at least 5 to 8 minor seizures weekly.

2.  Service connection is in effect for post-traumatic 
encephalopathy with secondary motor seizures, rated as 20 
percent disabling, residuals of a fracture of the left medial 
malleolus, rated as 10 percent disabling, and hemorrhoids, 
rated as noncompensably disabling; the total combined 
disability rating is 30 percent.

3.  The veteran has a high school diploma, has taken some 
college, and has earned an associate's degree in electronics 
technology; he has work experience as an instructor, 
carpenter, electronics technician, and maintenance worker.

4.  The veteran is not unemployable due solely to his 
service-connected disabilities.



CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 
percent for post-traumatic encephalopathy with secondary 
motor seizures have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.7, 4.121, 4.124a, 
Diagnostic Codes 8910, 8911 (2003).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for an initial rating in excess of 20 percent for  
post-traumatic encephalopathy with secondary motor seizures

The veteran was hit in the head with a golf ball in 1980 
while on active duty.  By an October 1994 rating decision, 
the RO granted service connection for post-traumatic 
encephalopathy with secondary motor seizures, and assigned a 
20 percent rating for this disability.  The veteran has 
appealed this initial rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  The 
distinction may be important in determining the evidence that 
can be used to decide whether the original rating on appeal 
was erroneous and in determining whether the veteran has been 
provided an appropriate statement of the case.  Id. at 126 
and 132.  With an initial rating, the RO can assign separate 
disability ratings for separate periods of time based on the 
facts found.  Id. at 126. 

The rating criteria for seizure disorders, set forth by 
analogy under Diagnostic Codes 8910 (grand mal epilepsy) and 
8911 (petit mal epilepsy), are as follows: a 100 percent 
rating is warranted for at least 1 major seizure per month 
during the preceding year; an 80 percent rating is warranted 
for at least 1 major seizure in 3 months over the prior year, 
or more than 10 minor seizures weekly; a 60 percent rating is 
warranted for at least 1 major seizure in 4 months over the 
prior year, or 9-10 minor seizures per week; a 40 percent 
rating is warranted for at least 1 major seizure in the prior 
6 months or 2 in the prior year, or averaging at least 5 to 8 
minor seizures weekly; a 20 percent rating is warranted for 
at least 1 major seizure in the prior 2 years, or 2 minor 
seizures during the prior 6 months; and a 10 percent rating 
is warranted for a confirmed diagnosis of epilepsy with a 
history of seizures.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.  

Major seizures are characterized by the generalized tonic-
clonic convulsion with unconsciousness.  A minor seizure 
consists of a brief interruption in the consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head, or sudden 
jerking movements of the arms, trunk, or head, or sudden loss 
of postural control.  38 C.F.R. § 4.124a, Diagnostic Codes 
8910, 8911.  

The question is whether the veteran has been entitled to a 
rating in excess of 20 percent under this criteria since the 
initial grant of service connection effective in December 
1990.  

Pertinent records reflect that during a June 1990 VA 
outpatient visit, the veteran reported that he had had a 
seizure the month before.  During a March 1991 outpatient 
visit, he reported that he had had a seizure the month 
before, and that he was taking medication for his condition.

In April 1991, he was hospitalized at a VA facility for 
depression.  He reported that his last grand mal seizure had 
apparently taken place a month before, in which he had 
apparently bitten his tongue and wet his pants.  The episode 
was reportedly followed by sore muscles and post-ictal 
amnesia.  During this hospitalization as well as four other 
VA psychiatric hospitalizations between September 1992 and 
May 1994, there is no indication that the veteran had any 
seizures. 

At an April 1994 VA epilepsy examination, the veteran said 
his seizures occurred without any heavy lifting or exertion.  
He said that during a typical seizure, he would pass out, 
lose urine and stool, and awaken disoriented.  He apparently 
would bite his tongue, his chest would heave, and his arms 
and legs would jerk.  The veteran said he had had fewer 
seizures now than previously, and that the seizures were 
random (although they apparently were more frequent with heat 
or when he played sports).  The last seizure reportedly 
occurred one or two months before.  The VA examiner concluded 
that the veteran had a seizure frequency of once a month (the 
examiner did not specify the severity of these seizures, 
however).  

At a June 1994 VA epilepsy examination, the veteran reported 
that his seizures continued (and frequently occurred at 
night).  He again described how he would bite his tongue and 
lose urine and stool.  He reported that the seizures were 
random and increased by heat or exertion.  The veteran 
insisted that he had been abstaining from drugs or alcohol 
for the past six months with no change in seizure frequency.  
Following the examination, the VA physician concluded that 
the veteran's seizures were random and occurred about once 
per month.  The examiner further noted that there was 
evidence that the seizures were associated with withdrawal 
from substance abuse.  While the veteran's seizures were 
reduced somewhat by daily medication, he still had a 
recurring frequency of at least once a month.  

In September 1994, VA conducted a social and industrial 
survey to help ascertain the frequency of the veteran's 
seizures.  As part of the survey, the veteran, his family, 
and a friend were interviewed.  In his interview, the veteran 
stated that during the eleven years between 1981 and 1992, he 
would sometimes wake up and find that he had bitten his 
tongue, soiled the bed, or fallen to the floor.  He did not 
seek treatment because he lived in a rural area and the 
closest VA medical center was over 40 miles away.  During a 
recent VA hospitalization, a patient in his room apparently 
had advised him that he had had a seizure which left him on 
the floor.  The veteran also said that while working as an 
instructor in July 1993, he started hearing voices suggesting 
that he do some bodily harm to himself, so he locked himself 
in an office.  Eventually, he just abandoned this job.  He 
borrowed his sister's car and disappeared for three days 
(with no recollection of what had happened).  He reportedly 
then went into the VA hospital and a doctor apparently 
informed him that he had experienced something like a 
seizure.

The veteran also described how, in the fall of 1993, he had 
had a seizure while riding on a bus after grocery shopping.  
He reportedly left all the groceries (and his coat) on the 
bus.  He had gotten off the bus perhaps a mile from his 
actual stop, and walked back.  By approximately December of 
1993, the veteran was readmitted to the VA hospital for about 
a month.  He said that shortly after that, he began having 
problems with his medication and started having two to three 
seizures a day.  He apparently had to go to the hospital 
several times to adjust his medications.  After the 
medication was stabilized, he started having seizures 
"pretty much based on the activities" with which he was 
involved.  For example, he might have a seizure after 
becoming excited while watching football, or if he became too 
hot or overexerted.  

At the beginning of the following summer, the veteran 
apparently had seizures on several occasions while helping 
his brother-in-law move furniture.  The veteran did not 
remember much of these incidents, but he recalled finding 
himself on the ground, with a bitten tongue or clothes wet 
with urine.  One time, he apparently defecated on himself.  
Later in the summer, he reportedly had a seizure while at a 
barbecue and had two seizures the following month.  The 
veteran said his seizures had been witnessed by his fiancé 
(who later became his spouse) and other family members.  He 
said his seizures prevented him from swimming or going to 
amusement parks, and had lowered his sexual drive.  

The veteran's spouse was also interviewed in October 1994.  
She described how the veteran would start to fidget, his eyes 
would roll up, and he would gyrate and bite his tongue.  She 
had apparently seen him bite his tongue and just sit there 
staring, chewing and losing his bodily functions.  These 
seizures would last three to five minutes.  She would talk to 
the veteran during the seizures, but she did not think that 
he was aware of her or anyone else's presence.  He had 
reportedly fallen and hurt himself, as well.  She stated that 
the veteran had had three seizures during the prior month, 
and said that he had had one seizure the month before that.  
When a seizure occurred, she might attempt to "get in his 
face" and yell his name, but would not get a response for 
several minutes.  She said that the seizures were sometimes 
brought on by strenuous activity, like working on a car.  She 
confirmed that he no longer drove a car due to seizures, and 
said that for the prior two years, they did not bowl or play 
other sports anymore.  

She described how during the prior summer, the veteran had 
experienced a seizure while working underneath an automobile.  
Apparently the veteran's sister and brother-in-law were 
present (among others).  She also recounted the incident in 
the fall of 1993, when the veteran apparently had a seizure 
while riding on a bus.  She said that the veteran's less 
intense attacks (in which he would remain conscious but still 
be affected) occurred "every now and then," or as 
frequently as every other day.  The veteran would get "very 
spacey looking," as if he was in another world.  She said 
that two scars on his face were the result of falls during 
seizures.  She also described another seizure which occurred 
perhaps two years before this interview.  The veteran had 
fallen at home and was found by neighbors.  He was crying and 
had defecated on himself.  She could not remember any other 
seizures that were that severe.  

In another interview, a friend of the veteran stated that he 
had known the veteran for eight or nine years.  He described 
a September 1994 incident in which the veteran had a seizure 
while working on a car.  Apparently, the veteran started 
shaking badly and his eyes rolled back.  This individual put 
a wrench in the veteran's mouth so he would not swallow his 
tongue.  The veteran did not seem to know what was happening 
at the time, and the seizure lasted approximately two to 
three minutes.  Approximately one week later, this individual 
witnessed another seizure which lasted about five minutes and 
caused the veteran to fall down from a standing position.  
The veteran apparently also had had a seizure the month 
before, at a barbecue.  Since the two seizures in September 
1994, this individual avoided asking the veteran to help him 
with odd jobs, because he was unsure what would trigger 
another seizure.  

The veteran's sister also was interviewed, and she 
essentially confirmed the key details as to the veteran's 
prior seizures.  She also said that the veteran's spouse had 
called her on numerous occasions prior to February 1994, 
stating that the veteran had had a seizure in the middle of 
the night.  In fact, the veteran was often at her house 
because his spouse had to work and could not monitor his 
condition.  She also discussed another seizure which occurred 
in July 1994, when her mother was present.  She said that the 
veteran did not drive because of the possibility of blackout.  

VA records reflect that the veteran underwent psychiatric 
hospitalizations at a VA facility in November and December 
1994.  He claimed that he was hearing voices, which allegedly 
coincided with an increase in seizure activity.  However, 
there is no indication that the veteran had any seizures 
during these hospitalizations.  

VA records reflect that in March 1995, the veteran sought 
treatment after reportedly hearing voices.  He also said that 
he had had a seizure three days before and was not taking his 
medication.  He was hospitalized twice in March 1995, but 
there was no indication that he had any seizures during 
either hospitalization.  

The veteran's vocational rehabilitation folder contains the 
report of a neuropsychological evaluation conducted in April 
1995.  During this examination, the veteran reported that he 
had had a major seizure approximately three months before.  
He reported that he had begun to abuse alcohol when he was 20 
years old and continued, off and on, until approximately one 
month before.  He added that he would even quit taking his 
medications so he could drink.  He also stated that he had 
abused drugs periodically for a few years, until 
approximately one year before.  The evaluation report does 
not contain any conclusions regarding seizure activity.  

VA records reflect that the veteran underwent two VA 
hospitalizations in May and June 1995 for cocaine and alcohol 
dependency.  There is no indication that he had any seizures 
during these hospitalizations.  

In November 1996, the veteran testified before a local 
hearing officer.  He said that he had had a major seizure 
every three months or so, and minor seizures approximately 
eight to ten times a day (in which he would stare off into 
space).  Medication reportedly eased his seizures.  He said 
usually the seizures would come on without warning, although 
sometimes he apparently would have a bad taste in his mouth 
beforehand.  He did not drive, but instead took the transit 
system to get around.  He said that he experienced bowel and 
urinary incontinence, and generally felt "down in the 
dumps" for a few days after his seizures.  

He said he had recently had a job operating machinery, and 
that he had quit the job because it involved walking near 
chemical vats.  The veteran did not have any seizures on this 
job, but said that he had a tendency to ignore machinery 
(unbeknownst to him).  The veteran suggested that this was 
actually an example of his "lighter" form of seizure.  He 
said that he had problems keeping up with classroom lectures 
for vocational rehabilitation, and that he had to rely on 
other students to get notes because he would sometimes 
"blank out" in class.  He denied losing consciousness 
entirely in these classes, however.  

In a November 1996 statement, the veteran's spouse said that 
over a prolonged period, she had witnessed times when the 
veteran seemed to be in a trance and unaware of his 
surroundings.  She said she had also witnessed episodes when 
he totally lost consciousness, jerked his body erratically, 
bled from the mouth after biting his lip and/or tongue, and 
failed to control his bodily functions.  She could not - with 
any degree of accuracy - state the number of these 
occurrences during any given day, but said that they were 
frequent.  Finally, she said she last witnessed these 
symptoms approximately three or four months ago.  

The veteran's vocational rehabilitation folder essentially 
details his successful pursuit, between September 1995 and 
December 1997, of an associate's degree in electronics 
technology.  None of the records in the folder reflect that 
he had any seizures during his training (although he 
apparently fell behind on occasion in school work due to 
unspecified "medical problems.")  

In a March 1998 statement, an individual wrote that he was a 
student at a technical institute, and that he had (over two 
and a half years) noticed the veteran appearing "frozen in 
time," in that he seemed awake but not quite aware of his 
surroundings.  These trance-like states lasted anywhere from 
8 to 10 minutes or longer.  Following these incidents, the 
veteran would apparently ask this individual or other members 
of the class for help in recalling lectures.

In a March 1998 statement, the veteran's spouse wrote that 
she had witnessed the veteran suffering from mild to severe 
seizures in the past 5 years.  In November 1997, he 
reportedly experienced a seizure with jerking, tongue-biting, 
and lost attention for several hours.  In December 1997, he 
reportedly suffered two seizures (during one of which he lost 
control over his bowels).  She wrote that he had frequent 
daily episodes of "absent" seizures; these tended to 
involve day dreaming, idle stares, or loss of attention.  

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in March 1998.  He said he 
last had a major seizure in the prior November, although the 
following month, he awoke once and found that he had relieved 
his bowels and urinated on himself.  This was not a normal 
occurrence, however.  He also complained of headaches, 
disorientation, and stiffness and aching in his joints and 
muscles.  He also reported biting his tongue until his mouth 
was bloody.  He claimed to have his "absent" seizures every 
day and said he had these "blanking out" episodes during 
his vocational rehabilitation classes.  He said that he had 
been trained in carpentry, but that he no longer could pursue 
this field because of his seizures.  

In May 1998, the veteran was seen in an outpatient setting 
where he complained of persistent headaches which were 
relieved partially with Motrin.  He said he suffered from 8 
to 9 petit mal seizures per day.  The veteran said he did not 
drive.  

He underwent a VA epilepsy examination in November 1999.  The 
veteran told the examiner that he had most recently had a 
major seizure one month before.  He did not know how often 
the seizures occurred, but believed that they might have 
taken place eight to nine times a year, occurring at any time 
including during sleep.  He again described how he would go 
blank, fall to the ground and possibly bite his tongue or 
lose control of his bowels.  The veteran also described what 
he called minor seizures in which he would just go blank and 
stare off into space.  These seizures reportedly occurred six 
to seven times every day, but he did not know how long they 
would last.  The examiner noted that none of these episodes 
were recorded or described in the records of the veteran's 
outpatient treatment or hospitalizations (during which he was 
under professional observation for successive days).  

The examiner also noted that the veteran did not keep a 
seizure calendar and thus it was only by his own memory that 
he reported having eight to nine convulsions a year and six 
to seven staring spells a day.  There was no reason to 
believe, according to the examiner, that the veteran had had 
any alteration in his pattern of daily activity owing to the 
seizures based on the information contained in hospital 
records and social service observations.  The examiner 
further noted that it was impossible to be certain that the 
veteran did not have seizures (due to the lack of 
documentation).  The examiner could not accept the veteran's 
statement of six to seven attacks a day, and believed that if 
one really wished to classify the severity of the seizure 
disorder, the veteran should be admitted to an epilepsy 
monitoring unit.  

In an April 2000 memorandum, the veteran stated that he could 
not participate in an epilepsy monitoring session, as he did 
not have sufficient sick leave from his employer.  

He underwent another VA epilepsy and narcolepsy examination 
in June 2002.  The examiner reviewed the entire claims file 
(including the vocational rehabilitation folder), and 
pertinent history was summarized in the report.  The veteran 
continued to report having eight to nine minor seizure 
episodes per day (lasting a few seconds or minutes).  He said 
that he also had had episodes of waking up shaking.  During 
those episodes, he was conscious, could not move 
independently, and might wet, soil, or bite himself.  He 
showed the examiner recent abrasions of his right elbow, 
knee, and left palm (apparently as proof of falls during 
seizures), and said he was taking medication daily.  

The examiner noted that the veteran did not provide evidence 
that he had ever suffered traumatic encephalopathy (i.e., a 
lesion of the brain).  The records (according to the VA 
examiner) made it clear that the injury he received (assuming 
it came from a golf ball) was minor and insignificant.  
Further, the examiner noted that the history of the veteran's 
seizures was so indefinite that there was very little one 
could say about their nature "or reality."  The examiner 
noted that without epilepsy monitoring, there simply was no 
eyewitness account of seizure by one uninvolved with the 
veteran.  

In a March 2003 written statement, one of the veteran's 
sisters recounted how he had had major seizures in July and 
November of 2002.  In another March 2003 written statement, a 
friend of the veteran recounted how he had had a major 
seizure during a fishing trip in September 2002 (during which 
he apparently lost consciousness for approximately one hour).  
Another individual wrote about how the veteran had reportedly 
had a major seizure during a September 2002 barbeque.  

Finally, the veteran's spouse again recounted (in a March 
2003 statement) that she had witnessed the veteran having 
major seizures in April 2002, July 2002, September 2002, and 
December 2002.  Moreover, she reported that the veteran had 
most recently experienced a major seizure in March 2003, 
during which he exhibited uncontrollable trembling, gnawing 
on his tongue and lips, and severe gagging, followed by 
mental confusion, crying, and severe headache.  Additionally, 
she estimated that the veteran experienced approximately 16 
to 24 minor seizures daily (involving long-lasting stares and 
complaints of a "bile" taste in his mouth).  She noted that 
the veteran had agreed not to drive due to safety concerns.  

During an April 2003 VA outpatient visit, the veteran 
reported that he had last had a grand mal seizure 
approximately three months before.  He had apparently lost 
consciousness and his wife just "dealt with it."    

While the veteran, his family and friends have all reported 
that he has frequent minor seizures every month, and at least 
several major seizures every year since the grant of service 
connection, the objective record fails to confirm this.  As 
detailed above, the claims file contains reports of no fewer 
than eleven VA hospitalizations between 1991 and 1995 (many 
of which lasted at least one week), and yet none of them 
actually record a seizure (major or minor) as having occurred 
during the stays.  This glaring lack of clinical evidence was 
noted by the VA examiner in November 1999, who recommended 
that the veteran undergo epilepsy monitoring (the veteran 
subsequently indicated that he was unable to participate in 
this study).  The VA examiner in June 2002 also noted that 
without epilepsy monitoring, there simply was no eyewitness 
account of seizure by one uninvolved with the veteran.  

Indeed, VA regulations state that when there is doubt as to 
the true nature of epileptiform attacks (and there certainly 
is in this case), neurological observation in a hospital 
adequate to make such a study is necessary.  To warrant a 
rating for epilepsy, the seizures must be witnessed or 
verified at some time by a physician.  38 C.F.R. § 4.121.  
While this regulation also states that competent, consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted for evidence of 
frequency, the same is not said in terms of severity.  In any 
case, the complete lack of objective, clinical observation of 
this veteran's seizure activity, over the course of over ten 
years since service connection was granted, leads the Board 
to find that a 40 percent rating is simply not warranted.  
That is, the probative evidence of record does not confirm at 
least 1 major seizure in a six month period, 2 major seizures 
in a one year period, or an average of at least 5 to 8 minor 
seizures weekly.

The Board notes that because of employer reluctance to hire 
an epileptic, special care is to be taken in rating epilepsy 
(or in this case, seizure disorder) when there exists a 
definite history of unemployment. 38 C.F.R. § 4.124a, Note.  
Development of the evidence to ascertain whether epilepsy is 
a determining factor in the claimant's inability to obtain 
employment is normally required.  Id.  Although in this case 
the veteran has intermittently reported an inability to work 
because of his seizure disorder (including in jobs such as 
helping move furniture or monitoring machinery), a review of 
the record reflects that he succeeded in completing extensive 
vocational rehabilitation training despite his seizure 
symptoms.  Moreover, he recently declined to participate 
epilepsy monitoring sessions because he apparently did not 
have sufficient sick leave from his employer.  Consequently, 
remanding this case to seek thee additional information 
contemplated by § 4.124a (regarding employment, reasons for 
termination, wages received, and the like) would not be a 
fruitful endeavor. 

Accordingly, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 
percent for post-traumatic encephalopathy with secondary 
motor seizures, for any period since the initial grant of 
service connection, and to that extent, the benefit-of-the 
doubt rule is not for application. 38 U.S.C.A. § 5107; 38 
C.F.R. § 4.3.  

II.  Claim for a TDIU

A TDIU may be assigned where the scheduler rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more.  38 C.F.R. § 4.16(a).  

The veteran's post-traumatic encephalopathy with secondary 
motor seizures is rated as 20 percent disabling.  He is also 
service connected for residuals of a fracture of the left 
medial malleolus (rated as 10 percent disabling), and 
hemorrhoids (rated as noncompensable disabling).  The 
combined disability rating is 30 percent.  See 38 C.F.R. 
§ 4.25.  Since he does not have any service-connected 
disabilities rated as 40 percent disabling or higher, and his 
combined rating is not 70 percent or more, the veteran does 
not meet the schedular criteria for a TDIU under 38 C.F.R. 
§ 4.16(a).  

If, however, the rating board considers that the veteran is, 
in fact, unemployable because of service-connected 
disabilities, in spite of not meeting the schedular criteria, 
such a case is to be referred to the Director, Compensation 
and Pension Service, for extra-schedular consideration.  To 
receive compensation for being totally disabled, a claimant 
must be unemployable solely as a result of service-connected 
disabilities.  For a veteran to prevail on such a claim, it 
is necessary that the record reflect some factor that places 
him in a different position than other veterans with the same 
disability rating.  The sole fact that a veteran is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In determining whether a veteran is entitled to a TDIU, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  38 C.F.R. §§ 3.340, 
3.341(a), 4.19; Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United 
States Court of Appeals for Veterans Claims (CAVC) referred 
to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the CAVC 
indicated there was a need to discuss whether the standard 
delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c).  

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

In Moore v. Derwinski, 1 Vet. App. 83 (1991), the CAVC 
indicated that the unemployability question (i.e., the 
ability or inability to engage in substantial, gainful 
activity), had to be viewed in a practical manner, and that 
the thrust of the query was whether a particular job was 
realistically within the veteran's physical and mental 
capabilities.

In this case, the veteran has asserted that his service-
connected disabilities (particularly his seizure disorder) 
have essentially made him unemployable.  He and his family 
have recounted instances in which he lost jobs as a mechanic 
and carpenter because of seizures.  For example, at his 
November 1996 local hearing, the veteran stated that he had 
recently left a job operating machinery in a factory because 
it involved working near chemical vats, and he thought it was 
unsafe in light of the potential to have a seizure.  He also 
reported that he sometimes would neglect to properly monitor 
the machinery, apparently as a result of one of his 
"lighter" seizures.  During a September 1994 interview, his 
spouse reported that the veteran worked with his brother-in-
law for no more than 20 hours a month, doing odd jobs such as 
cleaning buildings, hauling furniture and trash, pulling 
cars, etc.  She had heard (from the veteran and his brother-
in-law) that he had had suffered seizures during some of this 
work.  

Yet there is other evidence which suggests that the seizure 
disorder has not directly affected the veteran's 
employability.  For example, a VA field examiner wrote that 
he had gone to a Job Corps training facility in October 1994 
and spoken with the personnel director there.  The veteran 
had apparently been terminated in 1993 after he walked off 
from the job and did not return, without explanation.  There 
was no indication that anyone on the Job Corps staff 
perceived that the veteran had any physical or mental 
disabilities.  

While the veteran apparently has had some difficulty with 
remembering or maintaining his full attention at all times, 
the record simply does not reflect that his seizures have 
left him unemployable.  In fact, he enrolled in VA vocational 
rehabilitation in 1995, and the record reflects that he 
diligently (and successfully) pursued an associate's degree 
in electronics technology (he had previously earned a high 
school diploma and had apparently taken some years of 
college).  The vocational rehabilitation folder also reflects 
that from 1997 through 1998, the veteran worked as an 
electronics technician.  The records in the vocational 
rehabilitation folder do not reflect that he had any seizures 
during his training (although he apparently fell behind on 
occasion in school work due to unspecified "medical 
problems.")  

At his Travel Board hearing, the veteran reported that the 
last time he worked was from December 1997 until February 
1998.  This was a temporary, full-time job, and involved 
repairing and modifying electronic circuit boards.  He did 
not experience any seizures during the course of that 
employment, but he apparently had a couple of problems with 
forgetting to package enough boards and things of that 
nature.  Even at his June 2002 VA examination, the veteran 
indicated that he was working (albeit part time) as a 
maintenance worker employed by his cousin, a contractor.  
This evidence suggests that the veteran is capable of working 
or at least pursuing work, despite his seizures. 

The veteran has, in the alternative, asserted that his left 
ankle condition has adversely affected his employability.  
For example, at an April 1999 VA examination, he claimed to 
have difficulty maintaining jobs for an extended time because 
the left ankle condition made heavy lifting and climbing 
ladders and steps uncomfortable.  He said he had missed 
approximately three weeks of work because of ankle swelling, 
pain, and stiffness.  He said he frequently had to lift 20 to 
25 pieces of hardware, which reportedly exacerbated his ankle 
pain. 

On examinations, the veteran typically displays some 
limitation of ankle motion and subjective complaints of pain.  
At a December 1996 VA joints examination, pain was reported 
with dorsiflexion of his left ankle, which was to 15 degrees.  
Plantar flexion was to 25 degrees, abduction and adduction 
were to 10 degrees, eversion was to 10 degrees and inversion 
was to 15 degrees.  Yet the veteran's gait was normal.  While 
he was unable to walk on his toes, he could walk on his heels 
without a problem.  There was no obvious pain visible and 
only very slight swelling with pain with palpation.  

At his April 1999 examination, he again complained of pain 
with all ranges of motion.  Plantar flexion was to 32 
degrees, dorsiflexion was to 5 degrees, abduction and 
adduction were both to approximately 10 degrees, and 
inversion and eversion were both to approximately 10 degrees.  
Yet when initially brought into the room, he had only a mild 
limp (he was holding a cane, but was not leaning on it very 
much).  He was wearing a left ankle brace but had a fairly 
normal gait.  Similarly, at his November 1999 VA examination, 
the veteran walked in a perfectly normal manner without a 
cane.  During the examination, he was restless and mannered 
in his behavior so that when standing or at first trying to 
walk without a cane, he would move the upper half of his body 
violently and vigorously, and in multiple directions without 
changing his pedestal.  He was able to stand capably, but 
when walking he broadened his pace somewhat.  He turned on 
two steps rather than one.  He was, however, able to maintain 
balance when standing on either foot with his eyes open and 
with both feet together with eyes closed.  He complained of 
ankle pain.  There was, however, no abnormality detected on 
examination except that he was not able to evert his foot 
more than 10 degrees.  

At a June 2000 VA joints examination, the examiner noted that 
the effects of this condition on the veteran's usual 
occupation and daily activities was that he developed pain on 
a daily basis, due to having to stand a lot in his job.  The 
veteran was fearful of falling, though this had apparently 
occurred on a couple of occasions.  He was unable to (or 
rarely would) climb ladders or do any other kind of climbing, 
as he was concerned about falling if the ankle gave way.  He 
also reported that the ankle problems limited what he was 
able to lift, which hampered him in his job.  During a June 
2002 VA epilepsy examination, he walked normally and 
naturally, turning on a single space and maintaining balance 
when standing on either foot with his eyes open.  He could 
rise to and walk upon his heels and toes.  No abnormality was 
seen in the left ankle.  

Thus, while the veteran has some disability arising from his 
left ankle condition (and for which he has been assigned a 20 
percent rating), the Board finds that the left ankle 
disability, in itself, does not prevent him from working or 
at least pursuing work. 

Although the veteran's hemorrhoid disability has been service 
connected, it has consistently been rated as noncompensably 
disabling, which accurately reflects the fact that he has not 
sought treatment for any hemorrhoid symptoms during this 
appeals period.  Moreover, the results of an April 1998 VA 
rectal examination were essentially normal.  There certainly 
is no indication that this service-connected disability has 
had any ill effect on the veteran's employability.  

In short, the evidence does not show that the veteran's 
service-connected disabilities have prevented him from 
performing the physical and mental acts required for gainful 
employment.  There are thus no circumstances which would 
place his case in a different position than similarly rated 
veterans.  Van Hoose, supra.  Accordingly, the Board finds 
that a preponderance of the evidence is against assigning a 
TDIU in this case.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable. 38 U.S.C.A. § 5107(b).

III.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has fulfilled its re-defined notice and duty to assist 
requirements as they pertain to the veteran's claims.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; and 
Quartuccio v. Principi, 16 Vet. App. 183 (2003) (holding that 
both the statute, 38 U.S.C.A. § 5103(a), and its implementing 
regulation, 38 C.F.R. § 3.159, clearly require the Secretary 
to notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).

The veteran's claim for an initial higher rating for post-
traumatic encephalopathy with secondary motor seizures 
(contained in a January 1995 written statement) did not 
require a particular application form.  His claim for a TDIU 
(made on a VA Form 21-8940) was submitted in March 1994.  
Neither veteran nor his representative have raised an issue 
as to provision of a form or instructions for applying for 
benefits.  Thus, there is no issue as to provision of a form 
or instructions for applying for benefits in this case.  38 
U.S.C.A. § 5102 ; 38 C.F.R. § 3.159(b)(2).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The veteran was sent rating 
decisions in October 1994 and February 1995, a statement of 
the case in February 1995, a development letter in March 
1995, a rating decision in April 1995, supplemental 
statements of the case in April 1995, July 1995, January 
1997, and October 1998, a Board remand in July 1999, a 
supplemental statement of the case in April 2000, a Board 
remand in November 2000, development letters in April 2001 
and April 2002, a supplemental statement of the case in July 
2002, a development letter in March 2003, a Board remand in 
June 2003, a development letter in June 2003, and a 
supplemental statement of the case in July 2003.  These 
documents - collectively - listed the evidence considered, 
the legal criteria for determining whether an initial higher 
rating for post-traumatic encephalopathy with secondary motor 
seizures and/or a TDIU could be granted, and the analysis of 
the facts as applied to those criteria, thereby abundantly 
informing the veteran and his representative of the 
information and evidence necessary to substantiate his 
claims. 

The Board is also satisfied that, particularly by its letters 
of March 2003 and June 2003, VA has specifically set out 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant."  38 C.F.R. § 3.159(b)(1).  The March 2003 letter 
was sent out by the Board and contained (in pertinent part) 
language to the effect that the veteran had 30 days from the 
date of the letter to respond.  The veteran was further 
advised that if the Board did not hear from him by the end of 
the 30-day period, it would decide his appeal based on the 
information and evidence currently of record.  

In Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

In the present case, the March 2003 letter did ask the 
veteran to submit the requested evidence within 30 days.  
However, Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § ____) has changed that requirement.  The Veterans 
Benefits Act of 2003 amended section 5103(b) to provide that 
the one-year limitation in that section should not be 
construed to prohibit VA from making a decision on the claim 
before the expiration of the one-year period.  This section 
of the Veterans Benefits Act of 2003 also provides that 
nothing in the section should be construed to require re-
notification or additional notification to the claimant.  
This amendment is effective as if enacted on November 9, 
2000.  Consequently, there is no problem with the notice 
given to the claimant in this case.

Finally, the Board acknowledges that the CAVC held in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), that the plain language of 38 U.S.C.A. § 5103(a) 
requires that notice to a VA claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," the 
Secretary receives a complete or substantially complete 
application for VA-administered benefits.  The CAVC indicated 
that the words "upon receipt" in 38 U.S.C.A. § 5103(a) 
mandate that notice given to a claimant after an initial 
unfavorable rating decision on the claim would not comply.  
In this case, the rating decision that assigned the initial 
rating for seizure disorder was issued in October 1994, and 
the rating decision that denied entitlement to a TDIU was 
issued in April 1995.  The VCAA was not enacted until 
November 2000.  Obviously, the RO could not have possibly 
informed the veteran of the notice and duty to assist 
provisions of the VCAA prior to these rating decisions.  
However, the RO did write the veteran in March 2003 and June 
2003 to advise him of the VCAA's provisions as they pertained 
to his claims, and it then readjudicated the claims in a July 
2003 supplemental statement of the case.  

This history reflects that the veteran has been given ample 
notice about providing evidence and argument in support of 
his claim (despite having been given it subsequent to the 
initial unfavorable rating decisions).  This notice was given 
prior to yet another RO adjudication of his claims (the July 
2003 supplemental statement of the case).  Therefore, the 
Board finds that the veteran has not been prejudiced its 
consideration of the merits of his claims.  This appeal has 
been pending for over seven years and has already been 
remanded three times.  Remanding yet again to try to cure a 
harmless procedural irregularity would serve only to delay 
final adjudication of the veteran's appeals.  

VA is also required to make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  Such assistance includes making every 
reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the veteran adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. §  5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3).  In this case, the RO has obtained numerous 
VA and private medical records, as well as interview 
transcripts and written lay statements.  The RO has also 
obtained the veteran's complete Vocational Rehabilitation 
folder, which has been reviewed as part this appeal.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent VA examinations in April 1994, June 1994, September 
1994, September 1995, December 1996, April 1998, April 1999, 
November 1999, June 2000, and June 2002.  The reports of 
these examinations have been obtained and reviewed by the 
Board.

The veteran also underwent a social and industrial survey in 
October 1994, complete with interviews of himself, his 
spouse, his sister, his brother-in-law, and the personnel 
director at his Job Corps training facility.  The transcripts 
of these interviews and the field examination report have 
been associated with the claims file and reviewed by the 
Board.  

In April 2000, the RO asked the veteran to participate in a 5 
to 7 day study to monitor his epilepsy symptoms.  However, as 
discussed above, the veteran wrote in an April 2000 
memorandum that he was unable to take that much time off from 
work.  

The veteran testified before a local hearing officer in 
November 1996.  On March 6, 1998, a hearing was held at the 
RO before the undersigned Veterans Law Judge, who is 
rendering the final determination in these claims and who was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to  38 U.S.C.A. § 7107(c).  The transcripts 
of both hearings have been associated with the claims file 
and carefully reviewed by the Board. 

The Board concludes that VA has substantially met the 
applicable requirements of the VCAA, and that there are no 
areas in which further development may be fruitful.  As noted 
above, to remand this case a fourth time would unnecessarily 
prolong an appeal which has been pending for over seven 
years.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for formal consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the 


veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

ORDER

Entitlement to an initial rating in excess of 20 percent for 
post-traumatic encephalopathy with secondary motor seizures 
is denied.

Entitlement to a TDIU is denied. 




                        
____________________________________________
CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



